Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 09/29/2022.
Claims 1-20 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Jeuk et al. (US 2019/0123973 A1) in view of Guin Bernat et al. (hereinafter Guin, US 2020/0195520 A1) in view of Swersky et al. (US 2018/0349158 A1).
Regarding claim 1, Jeuk discloses a system associated with a multi-tenant cloud computing environment, comprising: 
a communication port to receive information about a serverless function workload to be launched in the cloud computing environment (fig. 2, [0023]:  the cloud environment 102 may function as a service (FaaS) (e.g. serverless function). [0025]:  optimized application deployment (i.e. to be launched) to the tenants [0026]:  the cloud operator environment 202 (which may be included in a cloud environment or may be in communication with the cloud environment) may include a workload analysis engine 208 component); and 
a recommendation service platform (fig. 2, [0037]:  recommendation engine 214), coupled to the communication port, including: a computer processor, and a computer memory, coupled to the computer processor, storing instruction that, when executed by the computer processor cause the recommendation service platform ([0037]:  correlated performance pattern information and data may be provided to a recommendation engine 214 of the cloud operator 202. As explained in more detail below, the recommendation engine 214 may analyze the received information from the workload analysis engine 208) to: 
(iii) iteratively configure tuning parameters of the cloud computing environment using [machine learning] and the determined selected objective function ([0036]-[0037]:  the workload analysis engine 208 may correlate generic performance measurements with identified workloads, such as time for completion, overall CPU consumption, memory storage, and the like (e.g. tuning parameters).  The recommendation engine 214 may analyze the received information from the workload analysis engine and provide a recommendation to one or more tenants (or to the cloud environment itself) for improving the execution or deployment (e.g. objective function) of workloads on the environment. [0054]:  the user may be provided with the different recommendations and determine the suggested recommendations improve (or potentially worsen) an applications performance. From this information, the user selects a recommended deployment template for deployment on the tenant space. [0040],[0042]:  the recommendation engine 214 uses machine learning algorithm and determine a CPU usage metric for the similar patterns to determine a higher performing deployment), and
(iv) arrange for the serverless function workload to be executed in the cloud computing environment in accordance with the configured tuning parameters ([0042], [0044]: the recommendation engine 214 may determine a CPU usage metric for the similar patterns to determine a higher performing deployment. In another example, the recommendation engine 214 may utilize another metric, such as a network transmission speed, memory consumed, number of utilized resources or devices of the cloud, etc.  The recommendation engine 214 determines or calculates one or more deployment improvements for a workload on a tenant space 204, 206 of the cloud environment 102).
However, Jeuk does not disclose (i) identify a specific tenant associated with the serverless function workload to be launched; (ii) based on the identified specific tenant, determine an objective function for the specific tenant for the serverless function workload to be launched, the objective function being selected by a user.
In an analogous art, Guin discloses (i) identify a specific tenant associated with the serverless function workload to be launched ([0018]:  a tenant 128 requesting a FaaS function to be performed by a cloud computing architecture such as computing system 100 does not know which FaaS flavor 132 implements the requested FaaS function by the tenant, which computing platform 140 implements the selected FaaS flavor.  [0019]:  A tenant 128 includes an application program 202, which provides any data processing capabilities of interest to the tenant.  [0031]:  Tenant's application 202 requests execution of a function, such as function I (FN I) 212, represented herein as control flow 408); (ii) based on the identified specific tenant, determine an objective function for the specific tenant for the serverless function workload to be launched, the objective function being selected by a user ([0031]: FAAS target 403 selects an FAAS flavor to implement the function request. In some embodiments, FAAS target uses the requested function name/ID, SLA network latency requirement, and cost requirement received from the tenant (i.e. objective function selected by user), and current operating performance measurements to select the flavor).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jeuk to comprise “(i) identify a specific tenant associated with the serverless function workload to be launched; (ii) based on the identified specific tenant, determine an objective function for the specific tenant for the serverless function workload to be launched, the objective function being selected by a user” taught by Guin.
One of ordinary skilled in the art would have been motivated because it would have enabled FaaS clients to select an appropriate implementation for a given function as a service and adaptively use this implementation as the response time of that implementation changes over time (Guin, [0013]).  
However, Jeuk-Guin does not disclose iteratively configure tuning parameters of the cloud computing environment using Bayesian optimization and the determined objective function.
In an analogous art, Swersky discloses iteratively configure tuning parameters of the cloud computing environment using Bayesian optimization and the determined objective function (fig. 4, [0121]:  the Bayesian optimization technique 920 may update the probabilistic model of the objective function. [0124]: evaluating a set of parameter values identified by Bayesian optimization technique 920 may include executing the set of parameter values on at least one JVM-based service and comparing performance of the at least one JVM-based service using the set of parameter values to performance of the at least one JVM-based service using another set of parameter values used to configure multiple JVM-based services… telemetry metrics that identify some aspect of the performance of the one or more JVM-based services while operating using experimental parameter(s) 930. Examples of telemetry metrics may include CPU utilization, garbage collection, and throughput… telemetry metric analyzer 950 may compare performance using the ratio of processing throughout to garbage collection where a higher value of this ratio, corresponding to higher throughput and lower garbage collection, may be desired in operating the JVM-based service).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Jeuk-Guin to comprise “iteratively configure tuning parameters of the cloud computing environment using Bayesian optimization and the determined objective function” taught by Swersky.
One of ordinary skilled in the art would have been motivated because it would have enabled for optimizing performance of a Java Virtual Machine (Swersky, [0003]).  

Regarding claim 2, Jeuk-Guin-Swersky discloses the system of claim 1, wherein the serverless function workload is associated with at least one of: (i) a Java function, (ii) a serverless runtime, (iii) a serverless database, (iv) a Node.js workload, and (v) an Advanced Business Language Application Programming ("ABAP") workload (Jeuk, [0023]:  the cloud environment 102 may function as a service (FaaS) (e.g. serverless function).

Regarding claim 3, Jeuk-Guin-Swersky discloses the system of claim 1, wherein the serverless function workload is associated with at least one of: (i) Kubernetes, (ii) containers, (iii) Virtual Machines ("VMs"), (iv) a unikernel, and (v) a Web assembly module (Jeuk, [0022]-[0023]:  e cloud 102 may include any number and type of cloud elements 104-114, such as servers 104, virtual machines (VMs) 106, one or more software platforms 108, applications or services 110, software containers 112, and infrastructure nodes 114. The infrastructure nodes 114 can include various types of nodes, such as compute nodes, storage nodes, network nodes, management systems).

Regarding claim 4, Jeuk-Guin-Swersky discloses the system of claim 1, wherein the selected objective function is associated with at least one of: (i) throughput, (ii) latency, (iii) Input Output characteristics, (iv) cost, (v) a request rate, (vi) an amount of time, and (vii) a ratio of parameters (Guin, [0031]: FAAS target 403 selects an FAAS flavor to implement the function request. In some embodiments, FAAS target uses the requested function name/ID, SLA network latency requirement, and cost requirement received from the tenant (i.e. objective function selected by user), and current operating performance measurements to select the flavor).  The same rationale applies as in claim 1.

Regarding claim 5, Jeuk-Guin-Swersky discloses the system of claim 1, wherein the tuning parameters are associated with at least one of: (i) Central Processing Unit ("CPU") utilization, (ii) read Input Output ("TO") utilization, (iii) write TO utilization, (iv) memory utilization, (v) disk utilization, (vi) heap size, (vii) garbage collection parameters, (viii) a garbage collection type, (ix) a survivor ratio, (x) concurrent threads, (xi) parallel threads, and (xii) a new generation size (Jeuk, [0036]-[0037]:  the workload analysis engine 208 may correlate generic performance measurements with identified workloads, such as time for completion, overall CPU consumption, memory storage, and the like (e.g. tuning parameters).  

Regarding claim 6, Jeuk-Guin-Swersky discloses the system of claim 1, wherein the Bayesian optimization reaches a global optimum using a Gaussian process (Swersky, [0158]:  Bayesian optimization techniques described herein involve generating a probabilistic model of an objective function for a particular task…the probabilistic model may comprise a Gaussian process). The same rationale applies as in claim 1.

Regarding claim 7, Jeuk-Guin-Swersky discloses the system of claim 1, wherein the tuning parameters are further configured based on context information about the serverless function workload and the cloud computing environment (Jeuk, [0026]:  the workload analysis engine 208 is a system that analyzes the performance and associated patterns of applications run or executed by different tenants 204, 206 of the cloud environment 102. As explained above, tenants 204, 206 of the cloud environment may be allocated a subset of available resources of a cloud environment 102 to execute one or more applications. [0037]:  the recommendation engine 214 may analyze the received information from the workload analysis engine 208 (including identified performance patterns, correlated performance measurements of the identified patterns, information about tenants executing the identified patterns, information or identification of tenants operating similar workloads, etc.).

Regarding claim 8, Jeuk-Guin-Swersky discloses the system of claim 1, wherein the specific tenant is associated with multiple users, and the selected objective function is further determined based on a user associated with the serverless function workload to be launched (Jeuk, [0029]:  a cloud computing environment 102 that hosts multiple tenants.  [0048]:  the client recommendation engine 216 may receive client metadata 220. In general, client metadata. 220 may be any information about the use of tenant Y space 204 on the cloud environment, such as performance constraints, costs for reserving cloud resources, one or more service level agreements (SLAs) between a tenant operator and the cloud operator 202, one or more standards or limits of application deployment (such as security requirements, networking requirements, speed and other performance requirements, etc.), and the like (e.g. objective functions). The client metadata 220 may determine which suggested recommendations received from the recommendation engine 214 are to be deployed or executed within the tenant space 204).

Regarding claims 9 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 10 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 11 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 12 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 15; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 16; the claim is interpreted and rejected for the same reason as set forth in claim 8.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Möhler r et al., US 2022/0043822: Shadow Experiments for Serverless Multi-Tenant Cloud Service. 
Sanchez et al., US 11,099,829 B2: Method and Apparatus for Dynamically Deploying or Updating a Serverless Function in a Cloud Architecture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446